Citation Nr: 1727520	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2002 to February 2012.

The matter of a rating in excess of 10 percent for bilateral tinnitus is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2012 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) granted service connection for bilateral tinnitus (at a 10 percent rating, effective February 23, 2012).

The matters of a rating in excess of 10 percent for patellofemoral syndrome of the right knee and a rating in excess of 10 percent for patellofemoral syndrome of the left knee are before the Board on appeal from the April 2012 rating decision of the Seattle RO.

The record is now in the jurisdiction of the Reno, Nevada RO.

In May 2014, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and a transcript of the hearing is in the record (in Virtual VA).

A September 2014 Board decision by the VLJ who conducted the May 2014 hearing granted a rating of 40 percent (but no higher) for TBI without residuals for the entire period of claim [thereafter implemented by an October 2014 rating decision with an effective date of February 23, 2012]; denied a rating in excess of 10 percent for bilateral tinnitus; and remanded the issues of a rating in excess of 10 percent for patellofemoral syndrome of the right knee, a rating in excess of 10 percent for patellofemoral syndrome of the left knee, and a compensable rating for bilateral hearing loss for additional development.  The Veteran appealed the portions of the decision which denied a rating in excess of 40 percent for TBI without residuals and a rating in excess of 10 percent for bilateral tinnitus to the Court.  In May 2015, the Court issued an Order that vacated the September 2014 Board decision with regard to those two issues, and remanded the matters for readjudication consistent with the instructions outlined in a May 2015 Joint Motion for Remand (Joint Motion) by the parties.

In May 2015, VA sent a letter to the Veteran and his representative that offered the Veteran a new hearing; as no response was received, the Board found that the Veteran did not wish to appear at a new hearing.  The case was assigned to the undersigned VLJ.  In September 2015, the Board issued a decision denying a rating in excess of 40 percent for TBI without residuals and denying a compensable rating for bilateral hearing loss, resolving those issues on appeal.  The September 2015 Board decision also remanded the issues of entitlement to a rating in excess of 10 percent for bilateral tinnitus, entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee, and entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.  Those remanded issues have now returned to the Board for further appellate review.

The issues of a rating in excess of 10 percent for patellofemoral syndrome of the right knee, and a rating in excess of 10 percent for patellofemoral syndrome of the left knee are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; the Veteran's tinnitus does not present such an exceptional disability picture that the available schedular ratings for that service connected disability are inadequate, nor does the Veteran's disability picture feature related factors such as marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 ; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the May 2014 Board hearing, the Veteran was advised of the criteria for benefits sought, and discussion at the hearing addressed the type of findings and evidence that could support such an award.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  [As noted above in the Introduction, because the Veteran did not respond to a May 2015 VA letter which offered him a new hearing, the Board finds that he does not wish to appear at a new hearing.]  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

Service connection for tinnitus was established in April 2012.  The RO assigned a 10 percent disability rating under Diagnostic Code 6260.  The Veteran contends that his service-connected tinnitus warrants an initial disability rating in excess of the 10 percent that has been assigned.  The appeal arises from the initial rating assignment associated with the award of service connection for the disability, thus the period on appeal dates back to the February 23, 2012 effective date of that award.  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 6260, the highest possible schedular rating for tinnitus is 10 percent; it is not possible for the Veteran to receive a higher rating under this Diagnostic Code.  38 C.F.R. § 4.87.  Only a single rating is warranted for tinnitus regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  Neither Diagnostic Code 6260, nor any other diagnostic code allows the assignment of a schedular rating in excess of 10 percent for tinnitus affecting both ears.  The Veteran is already receiving the maximum disability rating for tinnitus.  The claim for a higher schedular rating must be denied as a matter of law.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the tinnitus disability on appeal.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment or frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto such related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The report of a March 2012 VA audiology consultation (located in Virtual VA) noted the Veteran's report that his bilateral tinnitus (described as a constant ringing since IED explosions) prevented him from sleeping well and focusing.  [He also reported having dizziness and throbbing right ear pain, but did not attribute these symptoms to his tinnitus disability.]  On VA audiology examination in July 2015, the Veteran reported that his tinnitus impacted the ordinary conditions of his daily life, including ability to work, but no further explanation was provided other than that he was already service-connected for the maximum schedular rating (10 percent) for such disability.

In September 2015, the Board remanded this claim for referral for consideration of an extraschedular rating for tinnitus to the Director of the Compensation and Pension Service.  In December 2015, the Appeals Management Center issued a decision denying assignment of an extraschedular rating, but without referring the matter to the Director.  In September 2016, the Appeals Management Center issued a revised version of the determination in which the matter was forwarded to the Director.

In October 2016, the Director of the Compensation Service at the Appeals Management Center (Director) issued a memorandum of "Administrative Review -- Extra Schedular Consideration under 38 C.F.R. 3.321(b)(1)."  This memorandum explains that the Director found that "[e]ntitlement to an increased evaluation on an extra-schedular basis for the Veteran's tinnitus is not established."  The Director cited finding no "unusual or exceptional disability pattern ... that would render application of the regular rating criteria as impractical," and finding that "[t]he evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected tinnitus is not wholly contemplated by the criteria utilized to assign the current evaluation."

The April 2017 brief submitted by the Veteran's representative argues, in pertinent part, that "his tinnitus does present with unusual evidence in that the degree of the ringing in his ears is exceptional [and] not adequately assessed by VA examination or VA examiner to his prejudice, albeit warranting a rating in excess of 10 percent ...."

The Director's initial determination as to an extraschedular evaluation is not evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.

The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the scope of impairment contemplated by the schedular rating criteria.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, any averments that tinnitus causes the Veteran difficulty with hearing, sleep, or concentration due to ringing in the ears is the precise symptomatology and effect contemplated by schedular criteria.  An exceptional disability picture is not presented by such impairments from tinnitus.  As articulated in the above discussion, the Veteran's tinnitus is manifested by a constant ringing in his ears that interferes with concentration/focus and sleep.  The rating schedule contemplates such symptomatology.

Furthermore, to any extent that the Veteran's impairment of concentration/focus and sleep may be considered an exceptional impairment associated with the perception of ringing in the ears, the Board notes that the Veteran is in receipt of a 70 percent service-connected disability rating for posttraumatic stress disorder (PTSD) throughout the period on appeal that contemplates impairment of sleep and concentration.  The service-connected psychiatric disorder entity is characterized by VA with reference to "insomnia," and the April 2012 decision assigning the 70 percent rating expressly states that the rating contemplates the Veteran's "Impaired sleep" and "Impaired concentration."  See also 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is significant because the Board must avoid assigning ratings that compensate for symptomatology that is separately compensated by another assigned service-connected disability rating.  The evaluation of the same disability under various diagnoses, a practice known as pyramiding, is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating and the rating of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  (The Veteran is also in receipt of a 40 percent disability rating for traumatic brain injury throughout the period on appeal.)

In this case, the evidentiary record does not show any other manifestation of, or functional impairment due to, tinnitus that is not encompassed by the schedular criteria.  The Veteran has indicated he has the perception of ringing in his ears.  However, the Board notes that difficulty with the perception of ringing in the ears is encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria clearly encompasses this symptom and impairment, and that assignment of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Even assuming that the first Thun prong were met, the Board finds that the second prong has not been met.  The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's tinnitus.  Again, the Veteran's impairment of sleep and concentration are already separately compensated in the Veteran's schedular rating for service-connected PTSD.  There is no demonstration that the symptom of the perception of ringing in the ears has otherwise produced "marked" interference with employment or resulted in frequent hospitalization.  Therefore, the schedular criteria are not inadequate, and an extraschedular rating for the Veteran's tinnitus is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further finds no evidence in the record of unusual collective or combined effect caused by a combination of the Veteran's tinnitus disability symptoms and those related to his other service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board notes that the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU) from February 23, 2012 and schedular rating assignments resulting in a 100 percent combined rating from March 28, 2013.  The evidence does not indicate any unusual or particular manifestations of functional impairment beyond what is contemplated by the schedular criteria and in the ratings assigned for the Veteran's service-connected disability compensation throughout the period on appeal in this case.

Finally, a claim for a TDIU based upon tinnitus alone is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his tinnitus disability alone.  On VA audiology examination in July 2015, the Veteran indicated that the tinnitus impacted his ability to work to some degree, but did not contend that it rendered him unemployable.  There is no indication of functional impairment from the Veteran's tinnitus that is suggested to cause unemployability.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's tinnitus has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims of increased ratings for his service-connected knee disabilities.

The Veteran's most recent VA examination of his knees was in July 2015.  With consideration of recent case law, the Board finds that the July 2015 VA examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The July 2015 VA examination report does not present all of the necessary findings (especially in light of the fact that the report indicates that there was evidence of pain with weight bearing on the left knee).  Thus, remand for an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be afforded an examination to determine the nature and severity of his service-connected left and right knee disabilities.  In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups and weakness and giving way), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a) Please conduct bilateral knee range of motion testing, specifically noting the ranges of motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing; including with comparison to the opposite knee.  (Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent medically possible / appropriate, joint disability examinations should record the results of range of motion testing accounting for pain on both active and passive motion and in weight-bearing and nonweight-bearing, with comparison to the range of the opposite undamaged joint (when applicable)).  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

b) The examiner should describe the nature and severity and the functional impact of all manifestations of the Veteran's knee disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


